By the Court.
The cases cited by the counsel of the respective parties show how very difficult it is to mark with precision any satisfactory and definite boundary line, between the classes of cases in which parol evidence is or is not admissible, where the parties have made a written contract in reference to the general subject of agreement between them.
*70"We are of opinion, that the evidence here offered was properly excluded, inasmuch as the defendant must take the position, that the sale of the fish-stand and the personal property attached to it, and the stipulation that the defendant would not engage in the business, within the limits of Springfield, for the term of one year, were part of or formed the original consideration. But the written contract signed by the parties does not show any such contract not to sell fish in Springfield 'for one year. The parties having stipulated in writing, it is not competent, by parol evidence, to add to or enlarge it. The •-estimony was properly excluded.

Exceptions overruled.